Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/21/2022, has been entered and carefully considered.  In this response, claims 5, 15, 24, and 30 have been canceled. Claims 1, 2, 11, 12, 26, and 32 have been amended. Claims 35-40 are newly added. Claims 1-3, 11-13, 21, 23, 25-27, 29, 31-32 and 35-40 are pending. 
                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 and 07/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 26, 32, 35-36  and 39 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801    R1 -1800205 (hereinafter referred as 3GPP document) in view of Zhao et al. (US 2019/0268938 A1) and further in view of Yi et al. (US 2020/0288482 A1, herein after referend as Yi’482) 

Regarding claim 1, 3GGP document discloses a wireless communication method, comprising (Page 3, section 31. Fig. 1 discloses the method of stopping the uplink transmission): receiving, by a terminal, a first message, the first message being used to instruct the terminal to stop Uplink (UL) transmission (Section 3.1, paragraph 2, pre-emption or suspending indication, received the UE from the base station); when the first message is received after a signaling configured for scheduling the UL transmission  (Section 3.1, Page 3-4, Fig. 1, suspending indication is signaled to the pre-empted eMBB UE by a dedicated DCI. The UL grant scheduling URLLC PUSCH can be reused as the dedicated DCI carrying suspending indication. An eMBB UE can be configured to monitor the dedicated DCI for suspending indication. Typically, a UL pre-emption may occupy a wide bandwidth which may affect multiple eMBB UE’s PUSCH. Therefore, gNB needs to send multiple PDCCHs to suspend the UEs being affected. The PDCCH overhead used for UL suspending signaling would be increased, especially when URLLC traffic load increases) and a service type corresponding to the UL transmission has a lowest priority, stopping, by the terminal, the UL transmission in response to the first message (Section 3.1, Page 3-4, Fig. 1, it is similar to the framework of DL pre-emption indication. A group common PDCCH carrying UL suspending indication for a group of UEs is transmitted by gNB. A UL reference resource at which the UL suspending indication is targeting needs to be defined. Differently from DL preemption indication which is transmitted after the PDSCH being pre-empted, the UL suspending indication should be transmitted before the URLLC PUSCH in order to avoid interference from eMBB transmission to the URLLC transmission. Nevertheless, a unified structure of DL pre-emption indication and UL suspending indication is preferred. Section 3.2 discloses When UL grant-free resources are configured for URLLC data transmission, priority rules between grant-free resources and grant-based resources need to be defined. Considering the latency and reliability requirement, URLLC data are preferred to be transmitted using UL grant-free resources. However, there may be collision between different UEs if using grant-free resources. Grant-based resources can also be used given that interference is controlled by gNB. However, a grant-based resources for low priority services may not be feasible for URLLC services in terms of latency and reliability. Therefore, how to handle collision of grant-free transmission and grant-based transmission for services with different priorities should be further discussed. Details can be referred to our companion contribution). 
3GPP document does not disclose the mechanism of wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types; wherein the first message further contains a time-domain position and a frequency- domain position on which the UL transmission will be stopped and not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority.
In an analogous art, Zhao discloses wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types (Paragraphs 0118-0119, 0120, 0128); wherein the first message further contains a time-domain position and a frequency- domain position on which the UL transmission will be stopped (Paragraphs 0293-0294 discloses base station uses dynamic signaling to indicate the UE (sending message) stop transmitting the information and/or the URLLC occurrence information of the eMBB service, and the UE1 may detect and receive the dynamic indication information. To simplify the dynamic indication of the base station and the receiving detection of the UE, some candidate time domain and/or frequency domain location may be further configured in the middle of the eMBB resource, and only the locations may be configured to transmit the dynamic indication information. For example, some sub-resource units are optionally divided according to the time domain and/or resource granularity of the URLLC, and the resource locations are configured to transmit the dynamic indication information. For simplification, some candidate time domain and/or frequency domain locations may be further configured in the middle of the eMBB resource, and only these locations are configured to transmit the URLLC. For example, some sub-resource units are optionally partitioned according to the time domain and/or resource granularity of the URLLC, and these resource locations are configured to transmit the URLLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).

The combination of 3GPP document and Zhao don’t specifically discloses not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority.

In an analogous art, Yi’482 discloses not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority  (Paragraphs 0339-0342 disclose the UE may detect indication signal.  The indication signal may be multiplexed with DL data.  When the UE detects indication signal, depending on the priority of data transmission/reception of on-going, the UE may perform different things.  For example, eMBB UEs may assume that indication means invalid resource or blank resource where the indication is applied, and may treat the resource either as punctured or postponed.  Indication may also include validity and a UE may assume the indicated resources are valid only if the signal/indication is detected.  [0341] The UE may perform sensing.  For example, when a UE schedules UL, on the indicated positions, the UE may sense whether there is any on-going DL transmission or not.  If sensing shows no DL transmission, the UE may continue UL transmission.  When sensing, the UE may also sense URLLC UL transmission, and then can stop UL transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi’482 to the modified system of 3GPP document and Zhao to provide a common physical downlink control channel (PDCCH) design for NR.  The group or cell common signaling may be used to indicate resource direction between downlink and uplink, and also indicate other information related to UE assumptions on measurements, transmission, and control/data monitoring (Paragraph 0009). 

Regarding claim 11, claim 11 recites substantially similar limitations as stated above in claim 1, a terminal to perform the steps of claim 1.
Regarding claim 35, 3GGP document discloses A network device, comprising: a transceiver and a processor (Page 3, section 31. Fig. 1 discloses the method of stopping the uplink transmission): wherein the transceiver is configured to send a first message, the first message being used to instruct a terminal to stop or not stop Uplink (UL) transmission (disclosed in Yi’482) based on a priority of the UL transmission (Section 3.1, paragraph 2, pre-emption or suspending indication, transmitted from base station to UE. Section 3.1, Page 3-4, Fig. 1 discloses ); when the first message is received after a signaling configured for scheduling the UL transmission  (Section 3.1, Page 3-4, Fig. 1, suspending indication is signaled to the pre-empted eMBB UE by a dedicated DCI. The UL grant scheduling URLLC PUSCH can be reused as the dedicated DCI carrying suspending indication. An eMBB UE can be configured to monitor the dedicated DCI for suspending indication. Typically, a UL pre-emption may occupy a wide bandwidth which may affect multiple eMBB UE’s PUSCH. Therefore, gNB needs to send multiple PDCCHs to suspend the UEs being affected. The PDCCH overhead used for UL suspending signaling would be increased, especially when URLLC traffic load increases . Section 3.2 discloses When UL grant-free resources are configured for URLLC data transmission, priority rules between grant-free resources and grant-based resources need to be defined. Considering the latency and reliability requirement, URLLC data are preferred to be transmitted using UL grant-free resources) and the processor is configured to: determine whether to stop the UL transmission or (Section 3.1, Page 3-4, Fig. 1, it is similar to the framework of DL pre-emption indication. A group common PDCCH carrying UL suspending indication for a group of UEs is transmitted by gNB. A UL reference resource at which the UL suspending indication is targeting needs to be defined. Differently from DL preemption indication which is transmitted after the PDSCH being pre-empted, the UL suspending indication should be transmitted before the URLLC PUSCH in order to avoid interference from eMBB transmission to the URLLC transmission. Nevertheless, a unified structure of DL pre-emption indication and UL suspending indication is preferred. Section 3.2 discloses When UL grant-free resources are configured for URLLC data transmission, priority rules between grant-free resources and grant-based resources need to be defined. Considering the latency and reliability requirement, URLLC data are preferred to be transmitted using UL grant-free resources. However, there may be collision between different UEs if using grant-free resources. Grant-based resources can also be used given that interference is controlled by gNB. However, a grant-based resources for low priority services may not be feasible for URLLC services in terms of latency and reliability. Therefore, how to handle collision of grant-free transmission and grant-based transmission for services with different priorities should be further discussed. Details can be referred to our companion contribution). 
3GPP document does not disclose the mechanism of wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types; 
and, wherein the first message further contains a time-domain position and a frequency- domain position on which the UL transmission will be stopped.
In an analogous art, Zhao discloses wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types (Paragraphs 0118-0119, 0120, 0128); wherein the first message further contains a time-domain position and a frequency- domain position on which the UL transmission will be stopped (Paragraphs 0293-0294 discloses base station uses dynamic signaling to indicate the UE (sending message) stop transmitting the information and/or the URLLC occurrence information of the eMBB service, and the UE1 may detect and receive the dynamic indication information. To simplify the dynamic indication of the base station and the receiving detection of the UE, some candidate time domain and/or frequency domain location may be further configured in the middle of the eMBB resource, and only the locations may be configured to transmit the dynamic indication information. For example, some sub-resource units are optionally divided according to the time domain and/or resource granularity of the URLLC, and the resource locations are configured to transmit the dynamic indication information. For simplification, some candidate time domain and/or frequency domain locations may be further configured in the middle of the eMBB resource, and only these locations are configured to transmit the URLLC. For example, some sub-resource units are optionally partitioned according to the time domain and/or resource granularity of the URLLC, and these resource locations are configured to transmit the URLLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).

The combination of 3GPP document and Zhao don’t specifically discloses not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority.

In an analogous art, Yi’482 discloses not based on the priority of the UL transmission, and stop receiving the UL transmission when the priority of the UL transmission is lowest in multiple UL transmissions  (Paragraphs 0339-0342 disclose the UE may detect indication signal.  The indication signal may be multiplexed with DL data.  When the UE detects indication signal, depending on the priority of data transmission/reception of on-going, the UE may perform different things.  For example, eMBB UEs may assume that indication means invalid resource or blank resource where the indication is applied, and may treat the resource either as punctured or postponed.  Indication may also include validity and a UE may assume the indicated resources are valid only if the signal/indication is detected.  [0341] The UE may perform sensing.  For example, when a UE schedules UL, on the indicated positions, the UE may sense whether there is any on-going DL transmission or not.  If sensing shows no DL transmission, the UE may continue UL transmission.  When sensing, the UE may also sense URLLC UL transmission, and then can stop UL transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi’482 to the modified system of 3GPP document and Zhao to provide a common physical downlink control channel (PDCCH) design for NR.  The group or cell common signaling may be used to indicate resource direction between downlink and uplink, and also indicate other information related to UE assumptions on measurements, transmission, and control/data monitoring (Paragraph 0009).

Regarding claims 26 and 32, 3GPP document does not disclose the mechanism of claims 26, 32 and 36.
In an analogous art, Zhao discloses wherein the service types of the multiple UL transmissions comprise a URLLC service and an eMBB service (Paragraph 0096, 0130 and 0320), and wherein a priority of the URLLC service is higher than that of the eMBB service (Paragraphs 0289-0290, 0298, 0308). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).
Regarding claims 2, 12 and 36, the 3GPP document does not disclose the mechanism of claims 2, 12 and 36.

In an analogous art, Zhao discloses wherein the first message is further used to indicate a start point of stopping the UL transmission (Paragraph 0071, 0076, 0077, 0101 disclose the time domain resource structure includes: time-frequency resource structure duration information, which may be composed of one or more OFDM symbol, or one or more subframes, or one or more TTIs, or one or A plurality of predefined duration units are formed; start time information of the time-frequency resource structure; end time information of the time-frequency resource structure) wherein the method further comprises: determining an end point of stopping the UL transmission based on a time-domain resource for the UL transmission (Paragraph 0071, 0076, 0077, 0101 disclose end time information) , wherein the end point of stopping the UL transmission comprises an ending boundary of a slot, in which the start point of stopping the UL transmission is located, of slots for the UL transmission (Paragraph 0071, 0076, 0077, 0101-0103, 0125, 0195 disclose one or more small time slots are configured in the middle of the eMBB time slot, and the base station can detect and/or detect whether other cells have URLLC transmission in the small time slot. The base station may adjust the presence or absence of the neighboring cell URLLC service and/or the neighboring cell URLLC signal exceeds a predefined threshold, and the manner of adjusting the eMBB being transmitted may be at least one of the following, stopping the transmission of the eMBB)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).

Regarding claim 39, the 3GPP document does not disclose the mechanism of claim 39.
In an analogous art, Zhao discloses wherein a reason for stopping the UL transmission is unknown to the terminal (Paragraph 0293 discloses  another possible processing method of the base station is that, without dynamic indication, the UE1 blindly displays the information of the eMBB service to stop transmission and/or the URLLC occurrence information. For simplification, some candidate time domain and/or frequency domain locations may be further configured in the middle of the eMBB resource, and only these locations will configure the transport URLLC. For example, some sub-resource units are optionally partitioned according to the time domain and/or resource granularity of the URLLC, and these resource locations are configured to transmit the URLLC service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).


Claims 3, 13, 25, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801    R1 -1800205 (hereinafter referred as 3GPP document) in view of Zhao et al. (US 2019/0268938 A1) and further in view of Yi et al. (US 2020/0288482 A1, herein after referend as Yi’482) and further in view of Dinan (US 2016/0278083 A1).


Regarding claims 3 and 13, the combination of 3GPP document, Zhao and Yi’482don’t disclose the mechanism of claims 3 and 13.
Dinan discloses determining the start point of stopping the UL transmission according to a timing relationship configured by high-layer signaling (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) (higher layer signaling) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Zhao and Yi’482  to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 


Regarding claims 25 and 31, the combination of 3GPP document, Zhao and Yi’482 don’t disclose the mechanism of claims 25 and 31.
Dinan discloses wherein the first message is further used to indicate a symbol index of the start point from which the UL transmission will be stopped (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8) ; and stopping, by the terminal, the UL transmission in response to the first message comprises (Fig. 30, step 3010,  paragraphs 0255-0256, 0258): stopping, by the terminal, the UL transmission from the symbol index indicated by the first message (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. Further paragraph 0214 disclose a wireless device (UE) may receive at least one message comprising configuration parameters of one or more secondary cells in a plurality of cells.  The plurality of cells are grouped into a plurality of physical uplink control channel (PUCCH) groups. The wireless device receives an activation/deactivation media-access-control control element (MAC CE) in subframe n. The activation/deactivation MAC CE indicates activation of the PUCCH secondary cell.  In an example embodiment, the wireless device may start or restart a deactivation timer associated with the PUCCH secondary cell in subframe n+8.  The wireless device may start transmitting channel state information (CSI) fields on the PUCCH secondary cell in subframe n+8+k.  The parameter k may be an integer number depending, at least in part, on when a detection attempt, by the wireless device, for the PUCCH secondary cell is successful.  The parameter k may also depend, at least in part, on when a measured CSI for the PUCCH secondary cell is available).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Zhao  and Yi’482   to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 

Regarding claim 40, 3GPP document does not disclose the mechanism of claim 40.
In an analogous art, Zhao discloses wherein the method further comprises: determining, by the terminal, a detection position for the first message based on an UL scheduling condition (Paragraphs 0293-0294 discloses base station uses dynamic signaling to indicate the UE (sending message) stop transmitting the information and/or the URLLC occurrence information of the eMBB service, and the UE1 may detect and receive the dynamic indication information. To simplify the dynamic indication of the base station and the receiving detection of the UE, some candidate time domain and/or frequency domain location may be further configured in the middle of the eMBB resource, and only the locations may be configured to transmit the dynamic indication information. For example, some sub-resource units are optionally divided according to the time domain and/or resource granularity of the URLLC, and the resource locations are configured to transmit the dynamic indication information. For simplification, some candidate time domain and/or frequency domain locations may be further configured in the middle of the eMBB resource, and only these locations are configured to transmit the URLLC. For example, some sub-resource units are optionally partitioned according to the time domain and/or resource granularity of the URLLC, and these resource locations are configured to transmit the URLLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the system of 3GPP document to provide method and apparatus for a base station acquiring a configured a time-frequency resource structure; and the base station sending data information or receiving data information according to the a time-frequency resource structure (Abstract, Zhao).
The combination of 3GPP document, Zhao and Yi’482  don’t disclose the mechanism of the timing relationship; and performing, by the terminal, detection of the first message at the detection position in response to that the UL transmission is performed.
In an analogous art, Dinan discloses timing relationship; and performing, by the terminal, detection of the first message at the detection position in response to that the UL transmission is performed (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) (higher layer signaling) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Zhao and Yi’482  to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 


Claims 21, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document in view of Zhao et al. and further in view of Yi’ 482 and further in view of Smaini et al. (US 2017/0195113 A1). 
Regarding claims 21, 27 and 37,  the combination of 3GPP document, Zhao and Yi’482  don’t disclose the mechanism of claims 21, 27 and 37. In analogous art, Smaini discloses wherein the UL transmission is one of two types of UL transmissions, a type of transmission being configured for transmitting data and the other type of transmission being configured for transmitting control signaling (Paragraphs 0086-0088 discloses type of the uplink transmission comprises one of: a control signaling transmission;  or a data signaling transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Smaini to the modified system of 3GPP document, Zhao and Yi’482  to provide generating signals for uplink communications using the polar loop modulation technique (Abstract, Smaini).


Claims 23, 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document in view of Zhao et al. and further in view of Yi’ 482  and further in view of Du (US 2020/0205140 A1).
Regarding claims 23, 29 and 38,  the combination of 3GPP document, Zhao and Yi’482  don’t disclose the mechanism of claims 23, 29 and 38.
 In analogous art, Du discloses wherein the first message is group common downlink control information (Paragraphs 0142, 0146 and 0147 discloses the first indication carried in a group common DCI). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Du to the modified system of 3GPP document, Zhao and Yi’482  to provide a transmission control method includes generating, by a first device, transmission control information, and sending the transmission control information to the second device.  The transmission control information includes resource indication information, compression indication, and first indication (Du, abstract).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 11-13, 21, 23, 25-27, 29, 31-32 and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Islam et al. (US 2018/0035459 A1) discloses the mechanism of stopping UL transmission (0069). 
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413